Title: To Thomas Jefferson from John W. Taylor, 30 January 1821
From: Taylor, John W.
To: Jefferson, Thomas


            Honored Sir
            
              Washington
              January 30h 1821—
            
          There has been established in Union College, Schenectady, N.Y. an Α of the Φ.Β.Κ. Society—Chancellor Kent is now its President & I am one of its members—At the annual meeting last July it was greatly desired to have more knowledge of the history of the society than was possessed by any of the attending members—The honor of having introduced it into the United States from England was attributed to yourself—An ardent desire was expressed to ascertain the leading facts connected with its foundation, & progress then, & its establishment in this country—Several members urged upon me the duty of addressing you upon the subject—I have delayed compliance until now unwilling to trespass on your goodness by making what I feared might be considered an unreasonable request—If your engagements should prevent  an answer to this letter, you will I doubt not, do justice to the motives by which it is dictated—Impressed from early youth with sincere veneration for your character & eminent services in the course of liberty & science—Admiring that beneficent Philosophy which has been the governing principle of your life and wishing you a prolonged enjoyment of signal prosperity & usefulnessI am Dear Sir Very truly your friend & Servant—John W. TaylorMy residence is at Ballston Springs N.Y. to which I shall return after the adjournment of Congress—